A P-ti ,0*2
                                     No. 12-1237-K26

THE STATE OF TEXAS                           §           IN THE 26th JUDICIAL
V-                                           §           DISTRICT COURT OF
STEVEN ALAN THOMAS,                          §           WILLIAMSON COUNTY, TEXAS
DEFENDANT
    SID: TX02533564

              Judgment of Conviction by Jury;
                    Sentence by Jury To Death
                    DATE OF JUDGMENT             October 31,2014
                      JUDGE PRESIDING            Burt Carries
        ATTORNEY FOR THE STATE                   Lytza Rojas, Josh Reno, Lauren McLeod
    ATTORNEY FOR THE DEFENDANT                   Steve Brittain and Alan Williams
          OFFENSE CONVICTED OF                   Capital Murder
           STATUTE FOR OFFENSE                   Section 19.03, Penal Code
     CHARGED PUNISHMENT RANGE                    Capital Felony-Death                  FILED IN
    ENHANCED PUNISHMENT RANGE                    Not Applicable
                      DATE OF OFFENSE            November 4,1980
                                                                              COURT OF CRIMINAL APPEALS
              CHARGING INSTRUMENT:               Indictment                           JAN 12 201£
         PLEA TO OFFENSE FOR WHICH               Not Guilty
             DEFENDANT CONVICTED:
             PI.RA TO ENHANCEMENT                Not Applicable                   Abel Acosta, Clerk
                      PARAGRAPH(S):
                 VERDICT FOR OFFENSE:            Guilty
          FINDING ON ENHANCEMENT:                Not Applicable
            AFFIRMATIVE FINDING ON               Not Applicable                dUPILED n
                   DEADLY WEAPON:                                            af/S//V<> o'clock U       M
                   OTHER AFFIRMATIVE Not Applicable                                              do
                  SPECIAL FINDINGS:                                                  NOV 18 2014
            DATE SENTENCE IMPOSED:               October 31,2014
           PUNISHMENT AND PLACE OF               Death
                          CONFINEMENT
        TIME CREDITED TO SENTENCE                799 Days
                                                                        District Clam. WiMimaon Co.. TX
                           COURT COSTS
    TOTAL AMOUNT OF RESTITUTION                  $-0-
           NAME AND ADDRESS FOR                  NA
                            RESTITUTION:

       The Sex Offender Registration Requirements under Chapter 62, CCP, do not apply to
the Defendant. The age of the victim at the time of the offense was not applicable.
               This sentence shall run concurrently unless otherwise specified.

       On the date stated above, the above numbered and entitled cause was regularly reached
and called for trial, and the State appeared by the attorney stated above, and the Defendant and
the Defendant's attorney, as stated above, were also present. Thereupon both sides announced
ready for trial, and the Defendant pleaded not guilty and a jury, to wit: Grant Perkins, and
eleven others, was duly selected, impaneled and sworn. Having heard the evidence submitted
and having been duly charged by the Court, the jury retired to consider their verdict. Afterward,
being brought into open court by the proper officer, the Defendant, the Defendant's attorney, and
the State's attorney being present, and being asked if the jury had agreed upon a verdict, the jury
answered it had and returned to the Court a verdict, which was read aloud, received by the Court,
and is now entered upon the Minutes of the Court as follows:

                             Verdict of the Jury - Capital Murder

We, the Jury, find the defendant, Steven Alan Thomas, "guilty" of the offense of Capital
Murder as charged in the Indictment.

/s/ Grant Perkins

Presiding Juror

       Thereupon, the Defendant having previously elected to have the punishment assessed by
the jury, pleaded to the enhancement paragraphs, if any, as stated above, and the jury was called
back into the box and heard evidence related to the question of punishment. Thereafter, the jury
retired to consider such question and, after having deliberated, the jury was brought back into
open court by the proper officer, the Defendant, the Defendant's attorney, and the State's
attorney being present, and being asked if the jury had agreed upon a verdict, the jury answered
it had and returned to the Court a verdict, which was read aloud, received by the Court, and is
now entered uponthe Minutes of the Court as follows:
                                   Special Issue Number One

Do you find from the evidence beyond a reasonable doubt that the conduct of the
Defendant, Steven Alan Thomas, that caused the death of the deceased was committed
deliberately and with the reasonable expectation that the death of the deceased, Mildred
McKinney, or another would result?
                                             Answer

We, the Jury, unanimously find and determine beyond a reasonable doubt that the answer
to this Special Issue is "Yes."

/s/ Grant Perkins

Presiding Juror
                                  Special Issue Number Two

Do you find from the evidence beyond a reasonable doubt that the Defendant, Steven Alan
Thomas, actually caused the death of the deceased or intended to kill the deceased or
another or anticipated that a human life would be taken?
                                           Answer

We, the jury, unanimously find and determine beyond a reasonable doubt that the answer
to this Special Issue is "Yes/

/s/ Grant Perkins

Presiding Juror

                                  Special Issue Number Three

Do you find from the evidence beyond a reasonable doubt that there is probability that the
Defendant, Steven Alan Thomas, would commit criminal acts of violence that would
constitute a continuing threat to society?
                                           Answer

We, the jury, unanimously find and determine beyond a reasonable doubt that the answer
to this Special Issue is "Yes."

/s/ Grant Perkins

Presiding Juror

                                  Special Issue Number Four

Do you find from the evidence, taking into consideration all the evidence, including the
circumstances of the offense, the Defendant's character and background, and the personal
moral culpability of the defendant, Steven Alan Thomas, that there is a sufficient
mitigating circumstance or circumstances to warrant a sentence of life imprisoment rather
than a death sentence by imposed?

                                           Answer

We, the jury, unanimously find and determine that theanswer to the Special Issue Number
Four is "No."

/s/ Grant Perkins

Presiding Juror

       A presentence investigation report was not required or done.
       And thereupon the Court asked the Defendant whether the Defendant had anything to say
why said sentence should not be pronounced upon said Defendant, and the Defendant answered
nothing in bar thereof. Whereupon the Court proceeded to pronounce sentence upon said
Defendant as stated above.

       It is therefore ORDERED, ADJUDGED and DECREED by the Court that the defendant
is guilty of the offense stated above, the punishment is fixed as stated above, and the State of
Texas do have and recover of said defendant all court costs in this prosecution expended, for
which execution will issue.

        It is ORDERED by the Court that the Defendant be taken by the authorized agent of the
State of Texas or by the Sheriff of Williamson County, Texas, and be safely conveyed and
delivered to the Director, Prison in TDCJ, there to be confined in the manner and for the period
aforesaid, and the said defendant is hereby remanded to the custody of the Sheriff of Williamson
County, Texas, until such time as the Sheriff can obey the directions of this sentence.
       The defendant is given credit as stated above on this sentence for the time spent in county
jail. The Defendant also is ordered to pay restitution to the person(s) named above in the amount
specified above.

       Furthermore, the following special findings or orders apply:

not applicable
     SIGNED this the




DEFENDANT'S NAME:   STEVEN ALAN THOMAS

DEFENDANT'S RIGHT THUMBPRINT
                   vYVvcn         k\(a*\     \Y[oma&                   x            s r n district court

                     AFFIDAVIT OF DEFENDANT REQUESTING APPOINTMENT OF COUNSEL

                   THE STATE OF TEXAS
                    iOUNTY OF WILLIAMSON

                               FORE         ME,    the     undersigned,       on     this    da\     personally
                   appeare                                                                          Defendant
                   in the above^i                                                             states that he is
                   wholly destitute                                                     at the Court appoint an
                   attorney to represent




                           SWORN TO AND
                   on this the         da




                                              ORDER APPOINTING ATTORNEY

                           On this the        /        day of K^Jt              , 202£, it
                 )being made known to the Court that the Defenjfenf inihe above-entitled and
                   numbered cause is not represented by andiattprney, anra/that he/her is too poor
                  to employ an attorney, the Honorable /fy't&l                     / &a*
                   a practicing attorney of this State, is hereby appointed
                                                                     oifced to represent the
                   Defendant in said Cause, and is ordered to contact the Defendant within 72
          roiir8'                                 *L
    atSzLo'clock.                NED the _2^day of Q
          JAN-7

                                                                           JUDeefSRESIDING'
District Clerk, Williamson Co.,,TJC
                          Appointment made at Jail Call                     V Appointment for Appeal

                  The Defendant is charged with:

                  The defendant is currently out on bond.
                  Defendant's name:
                  Address:__                                       '
                  City:                                 ., Texas           Zip Code:.
                  Phone:

                                                       NOTICE OF SETTING



                           Probation Revocation Hearing on:.

                           Pre-Trial Hearing on:

                           Jury Trial on: